Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 3, 2003 (People v Knight, 1 AD3d 379 [2003]), affirming (1) a judgment of the Supreme Court, Kings County, rendered October 31, 1995, and (2) a judgment of the same court rendered December 18, 1995.
*739Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Schmidt, J.E, Rivera, Santucci and Krausman, JJ., concur.